Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-8 drawn to a method of enabling a user to access a protected asset based on detecting a user within an image, determining that the image comprises additional recognizable data and enabling the user to access a protected asset based on determining that additional recognizable data in the image and the biometric feature of the user correspond to valid additional recognizable data and a valid biometric feature of an enrolled user, classified in class G06K9, subclass 00677.
II.	Claims 9-14 drawn to method of authenticating a user comprising detecting a user within an image and identifying a client device associated with the user in response to determining that the biometric feature of the user corresponds to a valid biometric feature of an enrolled user, classified in class G06F21, subclass 32.
III.	Claims 14-20 drawn to a method of authenticating user comprising receiving an authentication challenge; detecting a user image; digitally signing the user image; sending the signed user image to an , classified in class H04L9, subclass 3247.

Inventions ( I ), ( II ) and ( III ) are related as subcombinations disclosed as usable together in a single combination.  

The subcombinations are distinct from each other if they are shown to be separately usable.  In the instant case, invention ( II ) does not require analyzing additional recognizable data and a biometric feature of the user within the image and digitally signing the user image, for example, invention ( III ) does not require analyzing additional recognizable data and a biometric feature of the user within the image and requiring completion of a challenge at the identified client device to continue authentication, for example, and invention ( I ) does not require requiring completion of a challenge at the identified client device to continue authentication and digitally signing the user image, for example. 

Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Poltorak whose telephone number is (571) 272-3840.  The examiner can normally be reached Monday through Thursday from 9:00 a.m. to 5:00 p.m. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/PIOTR POLTORAK/Primary Examiner, Art Unit 2433